Citation Nr: 1125641	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for an acquired psychiatric disability variously diagnosed as simple phobia, fear of flying and post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1973 and from April 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

A November 2002 rating decision granted service connection for simple phobia, fear of flying and assigned a zero percent rating.  In a January 2008 decision, the Board granted a 10 percent rating, which was implemented by the RO in a March 2008 rating decision.  At that time, the Board noted that the Veteran had raised a claim for service connection for PTSD.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims.  Thereafter, the case was the subject of a joint motion to obtain additional records.   

The Board notes that the records obtained reflect that the Veteran has been diagnosed with PTSD secondary to his service-connected simple phobia, fear of flying.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has restated the issue on appeal as entitlement to a rating higher than 10 percent for a psychiatric disorder, variously classified as simple phobia, fear of flying and PTSD.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include simple phobia, fear of flying and PTSD, is manifested by moderate occupational and social impairment due to symptoms such as depressed mood, anxiety, panic attacks and sleep impairment. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for simple phobia, fear of flying and PTSD, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Codes 9403, 9411 (2010).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an October 2004 letter, the RO informed the Veteran of the evidence required to substantiate his claim for an increased rating.  The letter informed the Veteran what evidence he should provide and advised him of the types of evidence that VA would attempt to obtain on his behalf.  The Veteran was advised to submit any evidence showing  an increase in the severity of his service-connected disability.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

In July 2009, the Board remanded this matter in order to obtain any outstanding records from the Vet Center.  In March 2010, the RO requested that the Veteran provide an authorization and consent to release information from the Vet Center.  The Veteran did not provide an authorization for records from the Vet Center.  In March 2010, the Veteran submitted a VCAA notice in which he indicated that he did not have any additional evidence to submit in support of his claim.  The Board finds that there has been substantial compliance with the July 2009 remand.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  A remand for further development is not necessary as sufficient efforts have been made to obtain the records from the Vet Center.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A November 2002 rating decision granted service connection for simple phobia, fear of flying and assigned a zero percent rating.  In a January 2008 decision, the Board granted a 10 percent rating, which was implemented by the RO in a March 2008 rating decision.     

The Veteran contends that his symptoms warrant a rating in excess of 10 percent.  In a June 2011statement, the Veteran's representative noted that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, mood and difficulty in adapting to stressful circumstances.  The Veteran's representative contends that the Veteran's symptoms
approximate the criteria for a 50 percent rating.  

The Veteran's phobia has been rated under Diagnostic Code (DC) 9403, applicable to simple (specific) phobias.  The rating criteria for phobias are governed by the General Formula for Mental disorders (formula).  PTSD is also rated according to the criteria set forth in the General Rating Formula for Mental Disorders. 

According to the General Rating Formula, a 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130 (2010).

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.

The veteran had active duty service from April 1969 to March 1973 and from April 1973 to January 1978.  In November 1970, the Veteran was aboard a Capitol International Airways plane that crashed during takeoff from Anchorage, Alaska.

Service treatment records reflect that that the Veteran was seen for mental health consultation for fear of flying subsequent to the 1970 plane crash.  A November 1977 note in the service treatment records indicates that the Veteran requested clearance to travel by surface transportation to a duty assignment in Europe. He reported that he was involved in a plane crash in 1970 in which 50 persons died.  He reported that he had a fear of flying since the accident.  The Veteran was hospitalized for further evaluation.

A medical board report dated in November 1977 noted a diagnosis of phobic neurosis, chronic, severe, characterized by the intense fear of a situation with apprehension experienced as panic, anxiety and distress.  A December 1977 medical board report recommended permanent retirement.

Post-service treatment for fear of flying and PTSD is shown in VA and private medical records dated from May 2001 to the present.  VA outpatient records dated in May 2001 reflect that the Veteran reported that his fear of flying was increasingly disabling and that he was unable to get around because of it.  The Veteran reported that he had trouble adjusting after discharge from service, feeling that his career was cut short and he missed achieving a fulfilling and financially rewarding lifestyle.  The Veteran reported that he overused alcohol until 1983, when he met his current girlfriend and began a career in building maintenance.  Mental status examination was essentially within normal limits.  The Veteran's mood was euthymic, although with some sub depressive features such as discontent, frustration and a sense of deprivation.  Diagnoses included phobic disorder, severe, with fear of flying and chronic dysthymia, moderate.  A GAF of 40 was assigned.

The Veteran had a VA examination in March 2002.  The Veteran described the 1970 plane crash in detail.  He reported that he had been unable to board an aircraft for any reason since the accident.  The Veteran reported that he had panic symptoms when faced with the possibility of flying.  He reported some sleep problems.  He denied having any psychological difficulties beyond his phobic reaction to flying.

Mental status examination was unremarkable.  Affect was full ranging and appropriate. The examiner noted that the Veteran tracked the conversation well, and there was no impairment of concentration or attention span.  Psychomotor activity was within normal limits. The Veteran's memory appeared to be functionally intact. His thinking was logical and goal-oriented, and there were no indications of a thought disorder.  The VA examiner diagnosed simple phobia.  The examiner assigned a GAF of 75. The examiner stated that the Veteran's phobia limited him from flying.  It was noted that the Veteran was able to maintain a steady work history.  The examiner indicated that the Veteran presented well socially, had good social judgment and was able to interact with others in most social situations.  The Veteran reported that he drank heavily after the accident but maintained abstinence from alcohol since 1984.

Social Security records dated in 2003 reflect that the Veteran presented with minimal symptoms.  It was noted that the Veteran should be psychologically capable of engaging in work activities other than flying in airplanes.  An examiner stated that simple phobia caused a mild degree of difficulty in maintaining social functioning.

A VA outpatient record dated in September 2004 noted obvious PTSD due to an aircraft accident while on active duty.  

At a November 2004 VA examination, the Veteran complained of intense fear at the thought of having to get on an aircraft.  On mental status examination, the 
Veteran maintained good eye contact.  His voice was normal in tone and pace.  The Veteran tracked the conversation well and no impairment of concentration or attention span.  Psychomotor activity was within normal limits.  Memory was functionally intact.  The Veteran's thinking was logical and goal-oriented, and there were no indications of a thought disorder.  The examiner diagnosed phobic disorder and assigned a GAF of 70 to 75.  The examiner indicated that the Veteran experiences anxiety in situations involving accidents or flying.  This had become somewhat generalized since the last visit in that the Veteran was quite apprehensive watching auto racing on television or witnessing any programs where there were crashes.  His ability to interact with others did not appear to be significantly affected.  Judgment and insight appeared to be intact.

At a January 2006 VA examination, the examiner the Veteran reported that he was involved in a serious air crash during service and developed a severe fear of flying after the incident.  The Veteran reported that this led to difficulty making long trips and also was responsible for the termination of a promising military career.  The Veteran reported that he had been married four times.  He had been with his current wife since 1984.  Mental status exam was noted as unremarkable.  The VA examiner indicated that the Veteran's affect was full ranging and appropriate.  The Veteran maintained good eye contact, and voice was normal in tone and pace.  Underlying mood appeared to be calm and composed.  The Veteran was alert and oriented.   No impairment of concentration or attention span was noted.  The Veteran's memory was functionally intact.  His thinking was logical and goal oriented, and there were no indications of a thought disorder.  The Veteran reported that he had some difficulty with supervisors in the past but was able to maintain  five years of employment with the post office and a lengthy work history as a self-employed cleaner.  The examiner stated that the Veteran presented well socially. The examiner diagnosed simple phobia and assigned a GAF of 75.

A statement from M.N., LCSW, dated in March 2006, indicated that the Veteran presented with significant symptoms of depression and anxiety, including panic attacks, anger and temper problems, sleep problems, moodiness and poor concentration.  The Veteran related these problems to the plane crash in 1970.  M.N. indicated that the Veteran has anxiety and depression related to the plane crash.

The Board notes the Veteran's contention that a 50 percent rating should be assigned pursuant to 38 C.F.R. § 4.129.  Under that regulation, when a mental disorder develops in service as a result of a highly stressful event severe enough to bring about the veteran's release from active military service, VA shall assign an evaluation of not less than 50 percent and schedule an examination within the 6-month period following the veteran's discharge to determine whether a change in evaluation is warranted.  38 C.F.R. § 4.129 (2010) (effective November 1996).

Revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change. VAOPGCPREC 3-2000 (April 10, 2000); Rhoda v. West, 12 Vet. App. 55, 57 (1998).

The Board acknowledges that the Veteran was separated from service due to his phobia which developed as a result of a highly stressful event.  However, because the revision to § 4.129 occurred after the Veteran's separation from service, the revised regulation cannot serve as the basis for a higher rating.

The evidence establishes that Veteran's fear of flying and PTSD are manifested by   a severe fear of flying and anxiety involving accidents or flying.  Mental health professionals have indicated that the Veteran experiences depression, sleep impairment and concentration difficulties.  During the appeal period, examiners have assigned GAF scores ranging from 40 to 75, and assessments have noted various levels of impairment, with from mild to severe.  The Veteran has indicated that he is able to maintain self employment. The Veteran has been married to his wife since 1984.   

After a careful review of the record, the Board concludes that a 50 percent rating is warranted throughout  the appeal period for the Veteran's acquired psychiatric disability to include simple phobia, fear of flying and post-traumatic stress disorder.  The VA records dated in 2001, which found that the Veteran's phobic disorder symptoms are severe, and the March 2006 opinion from the private social worker, which indicated that the Veteran had significant symptoms such as anger and temper problems, moodiness and poor concentration, support the 50 percent evaluation.  The Board finds that the criteria for a 70 percent evaluation are not met, as the evidence does not show that the Veteran's fear of flying and PTSD result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting) or inability to establish and maintain effective relationships.  Accordingly, a 50 percent rating, but no higher, is granted throughout the appeal period for an acquired psychiatric disorder, to include simple phobia, fear of flying and PTSD.  


III.  Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disability on appeal.  There is no evidence that the claimed disability, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  The most recent medical records in evidence indicate that the Veteran is able to maintain employment.   Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 50 percent rating is granted for an acquired psychiatric disability to include simple phobia, fear of flying and post-traumatic stress disorder.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


